BLATCHFORD, District Judge.
While I concur in the general principles stated by the register in his opinion in this matter, I do not concur in his application of them to the facts of this case or in his conclusion. The tenants had a right, as against the landlord, to remove the machinery, and the bankruptcy court had such right. But if, in such removal of the machinery, the building was injured, a claim would exist on the part of the landlord, both under the terms of the lease, and on general equitable principles, to be reimbursed the amount of such injury,' by the parties removing the machinery. The fact, therefore, that such injury was prevented by not removing the machinery is not a circumstance that can be considered on the secare of benefit to the landlord, in passing on the question before us.
As to the suggestion that the purchaser of thq machinery hired the premises at once, and that thus the leaving the machinery on the premises until it was sold was a benefit to the landlord equal to the amount of the rent he claims for such time, in giving him a tenant promptly, it appears clearly, from the evidence, that the benefit to the bankrupt estate from not removing the machinery was far greater than any benefit to the landlord therefrom, leaving a value in the use and occupation of the premises to be compensated for. The lease was undoubtedly cancelled by the bankruptcy, as, by its terms, it could not be assigned without the written consent of the landlord. So, also, the misfortune of the landlord in finding the lease at an end with the building full of machinery, was one which he must bear, in so far as it would interfere with his making a new lease until the machinery should be removed. But that circumstance ought not to affect his' right to compensation for the use'and occupation of the premises by the machinery until it. was removed. There were in this case both injury to the landlord and benefit to the bankrupt estate, from such use and occupation, in view of the foregoing considerations. The evidence is very strong that the estate was greatly benefitted by not removing the machinery; that the benefit was far in excess of the amount claimed for the use and occupation; that it was reasonable and proper not to disturb or remove the machinery; and that the rate named in the lease is a reasonable rate of compensation for the use and occupation of the premises for the time in question. This conclusion seems to me to be fair and just to both parties — the landlord and the creditors of the bankrupts. An order will be entered that the assignee pay the sum of $213.34 for the sixteen days’ occupation of the premises.